Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-3,6,8-10,13,15,16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somov ‘745, in view of either Rasmussen ‘502 or Matsuzawa ‘609.
	Somov ‘745 teaches method, including: determining natural frequency of an “intact structure” (italics added ,lines 2-3 from last, ABSTRACT); determining natural frequency a window by measuring with an accelerometer; and determining, based on a comparison of the difference between the frequencies, if breakdown of the window has occurred.
	Somov does not clearly place the accelerometer on the glass, does not state that frequencies measured by the same accelerometer are compared (i.e. frequency of the intact structure/window if you will is measured/determined as a reference), and does not refer to a “threshold”.
	As to claims 1,2,3,8, it would have been obvious to positon the accelerometer on the glass because either Rasmussen (sensor 10 on glass) or Masuzawa (sensor on house window, Para 19) teach that placing an accelerometer (actually, vibration sensor) on the glass will provide for an effective sensing location for measurement of the subject item. It would have been obvious to employ the accelerometer to initially measure the (yet-to-be-broken) glass (i.e. “intact structure”) with the accelerometer (to provide a reference) because one of ordinary skill recognizes that measuring the (yet-to-be-broken) glass is the best reference for comparison with that same glass for determining potential breakage. Finally, the comparison of 2 frequencies naturally calls for employing a threshold, to evaluate with the window may be deemed to be broken.


	As to claims 8,9,10,15,18,19, it is well known to employ a processor to effectively carry out the necessary steps in a test to allow for a more efficiently provided, more dependable test. Processors benefit from those that accept instructions to define the steps.
	As to claim 13, it is known that accelerometers employ piezoelectric sensing elements to provide for accurate measurements.
	As to claim 16, it is known that accelerometers employ piezoelectric sensing elements to provide for accurate measurements.

	As to REMARKS, please consider:
	As to the second paragraph of page 7; during one period of time Somov expressly calls for measuring the natural vibration of a window structure under test, suggestive of doing so during a period of time; and also calls for having “given values for an intact structure” for comparison.  As expressed in the rejection of record, “It would have been obvious to employ the accelerometer to initially measure the (yet-to-be-broken) glass (i.e. “intact structure”) with the accelerometer (to provide a reference) because one of ordinary skill recognizes that measuring the (yet-to-be-broken) glass is the best reference for comparison with that same glass for determining potential breakage.”  Measuring of that yet-to-be-broken glass is carried out at a period of time when the glass is intact, and thus is different from the period of time when the glass condition is subsequently tested for comparison.

Claims 4,5,7,11,12,14,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861